DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 and 11-14 are pending in this application and were examined on their merits.

The objections to the Specification because of minor informalities in the Cross-Reference to Related Applications and the improper use of a trade mark or trade name have been withdrawn due to the Applicant’s amendments to the Specification filed 11/18/2022.

The rejection of Claims 1-6 and 11-14 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AlA), first paragraph, because the specification, does not enable the full scope of the claimed invention has been withdrawn due to the Applicant’s amendments to the claims filed 11/18/2022.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 11-14 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Nakazawa et al. (US 2015/0265655 A1), cited in the IDS, in view of Cohen et al. (2004), of record, as necessitated by Applicant’s amendment to the claims filed 11/18/2022 (removing preventing).  The Examiner notes that the grounds for the rejection have not changed but that further explanation of the reasoning for those grounds is provided herein.

Nakazawa et al. teaches an injectable preparation comprising as an active ingredient, an extract from the inflamed skin of rabbits inoculated with the vaccinia virus (Pg. 17-18, Claim 4), wherein the injectable preparation is an analgesic agent (Pg. 18, Claim 8);
and an oral preparation (tablet) comprising as an active ingredient, an extract from the inflamed skin of rabbits inoculated with the vaccinia virus (Pg. 18, Claim 6), wherein the tablet is an analgesic agent (Pg. 18, Claim 9), which has an effect for non-inflammatory pain diseases (Pg. 3, Paragraph [0028] and is indicated for treating low back pain (Pg. 1, Paragraph [0007]), and reading on Claims 1-5 and 11-14.
Nakazawa et al. does not teach administering the preparation to a subject in need thereof (having muscle injury), as required by Claim 1.

Cohen et al. is drawn to the pharmacological treatment (implying administration) of muscle pain with analgesic agents (Pg. 501, Table 3 and 509, Table 7).  The reference further teaches that pain in response to muscle injury is transmitted by the same basic pathways as other somatic structures.  After a noxious stimulus, an inflammatory response occurs, which results in the accumulation of neuropeptides and inflammatory cells via chemotaxis.  Release of these peptides results in altered excitability of sensory and sympathetic nerve fibers and the release of chemical mediators.  These substances act to sensitize high-threshold nociceptors, a phenomenon known as peripheral sensitization which manifests as spontaneous pain and tenderness after acute muscle injury (Pg. 496, Column 2, Lines 12-22).  Thus, muscle injury is directly correlated with symptomatic pain.

Cohen et al. also teaches that conflicting demands between support back, abdominal and other pelvic muscle groups often result in stresses that lead to injury (Pg. 520, Column 1, Lines 56-59).  The reference further teaches that abnormalities in muscle that can cause of exacerbate preexisting low back pain (LBP) include increases in muscle tension, sprains, strains, tears, weaknesses and spasm (Pg. 520, Column 2, Lines  3-5).

           It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the analgesic preparation of Nakazawa et al. indicated for treatment of non-inflammatory pain disease and low back pain with the administration of analgesic agents (action) to treat the pain (symptom) associated with muscle injury (cause) as taught by Cohen et al. because this is no more than the application of a known technique (administration of analgesic agents to subjects with muscle injury associated pain) to a known product (analgesic agent) ready for improvement (actual administration as a treatment) to yield predictable results (treatment of pain associated with muscle injury).  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to effect the treatment of pain associated with muscle injury.  There would have been a reasonable expectation of success in making this combination because analgesic treatments of muscle injury pain are known in the art, muscle injury is directly associated with pain, including low back pain caused by muscle tension, sprains and strains, as taught by Cohen et al. and Nakazawa et al. teaches preparations with analgesic properties which are indicated for non-inflammatory pain diseases, particularly for low back pain.

Response to Arguments

Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive. 

The Applicant argues that the Examiner has used improper hindsight in determining that the ordinary artisan would have combined Nakazawa and Cohen (Remarks, Pg. 5, Lines 1-3).

In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this instance, Nakazawa et al. teaches injectable and tablet analgesic preparation comprising as an active ingredient, an extract from the inflamed skin of rabbits inoculated with the vaccinia virus.  Nakazawa et al. further teaches that the analgesic preparation is indicated for treatment of non-inflammatory pain disease and low back pain.   Cohen et al. teaches the pharmacological treatment (implying administration) of muscle pain with analgesic agents, as well las the mechanism by which muscle pain occurs.  Cohen also specifically teaches that low back pain is associated with muscle injuries.  Therefore, the ordinary artisan would readily recognize that the analgesic preparations of Nakazawa could be used in a pharmacological treatment of muscle pain, requiring administration thereof.

The Applicant argues that the Specification is drawn to muscle injury whereas an analgesic agent only treats pain.  Applicant asserts that the claimed method of treating muscle injury does not treat the pain associated with the muscle injury.  Applicant cites the Specification Examples in showing efficacy in treating muscle damage and notes the cited prior art does not disclose or suggest the use of the composition to treat muscle damage (Remarks, Pg. 5, Lines 4-33 and Pg. 5, Lines 1-6).

This is not found to be persuasive for the following reasons, in response to Applicant's argument that the prior art treats pain associated with muscle injury instead of the muscle injury itself, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this instance, Nakazawa et al. teaches an injectable and tableted analgesic preparation comprising as an active ingredient, an extract from the inflamed skin of rabbits inoculated with the vaccinia virus.  Cohen et al. teaches the pharmacological treatment (implying administration) of muscle pain with analgesic agents as well as the correlation between muscle injury and pain.  Therefore, the ordinary artisan would readily recognize that the analgesic preparations of Nakazawa could be used in a pharmacological treatment of muscle pain, requiring administration thereof.  The Applicant has merely discovered another property of the prior art composition of Nakazawa when used in treating muscle pain associated with muscle injury, see MPEP 2112, I.

Applicant’s arguments, see Remarks, filed 11/18/2022, with respect to the objections to the Specification and rejection of Claims 1-6 and 11-14 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AlA), first paragraph have been fully considered and are persuasive.  The objections and rejection have been withdrawn.

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        12/07/2022
/SHARMILA G LANDAU/           Supervisory Patent Examiner, Art Unit 1653